ON CONFESSION OF ERROR

PER CURIAM.
Defendant appeals three issues stemming from a jury verdict adjudicating defendant guilty of one count of battery on a law enforcement officer, one count of resisting an officer with violence, and one count of first-degree criminal mischief. The trial court orally entered a directed verdict, reducing the first-degree criminal mischief charge to second-degree criminal mischief. This change was not reflected in the written judgment. As the State correctly concedes, the written judgment should be amended to reflect a conviction of second-degree criminal mischief. See McPhee v. State, 657 So.2d 70 (Fla. 3d DCA 1995). Accordingly, the case is remanded. In all other respects, the decision below is affirmed.